Exhibit 10.3

JOINDER TO PLAN SUPPORT AGREEMENT

This Joinder to the Plan Support Agreement, dated as of March 30, 2008, by and
among Ampex Corporation and the Consenting Holders signatory thereto (the
“Agreement”), is executed and delivered by Prudential Investment Management,
Inc. (the “Joining Party”) as of April 28, 2008. Each capitalized term used
herein but not otherwise defined shall have the meaning set forth in the
Agreement.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement. The Joining Party shall hereafter be deemed to be a
“Consenting Holder” for all purposes under the Agreement.

Representations and Warranties. With respect to the Senior Secured Notes or
Hillside Notes set forth below its name on the signature page hereof and all
related Ampex Claims, the Joining Party hereby makes the representations and
warranties of the Consenting Holders set forth in the Agreement.

Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

HOLDER OF RELEVANT OWNERSHIP

Prudential Investment Management, Inc., as

Investment Advisor to certain of its clients that are

Consenting Holders

By:   /s/ Paul E. Appleby   4/29/08   Name:  Paul E. Appleby    
Title:    Vice President   Notice Address

100 Mulberry Street

Gateway Center 2, 3rd Floor

Newark, New Jersey 07102

Telephone: (973) 802-4871

Fax: (973) 802-9331

Attention:                                                                  

Senior Secured Notes

Aggregate Amount of Notes:

DTC Information:

 

Nominee Name – Cede & CO.

Ampex Corporation By:   /s/ D. G. Strickland   Name:  D. G. Strickland  
Title:    Chairman & CEO

 

2